Citation Nr: 0513199	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  98-10 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 50 percent for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 RO rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied service connection for 
PTSD.  

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 1999, a 
transcript of which is of record.  

During the pendency of the appeal, the RO granted service 
connection for PTSD with an evaluation of a 10 percent rating 
effective September 1997.  The veteran appealed for the 
assignment of a higher initial rating.  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as in this case with 
both issues on appeal, is an original claim as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

In February 2000, the Board denied the claim for an increased 
rating.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
April 2001 Order, the Court granted a joint motion for remand 
and vacated the Board's decision, and remanded the case for 
consideration of the Veterans Claims Assistance Act of 2000 
(the VCAA).  

In March 2002 the Board undertook additional development 
pursuant to the authority granted by 38 C.F.R. §19.9(a)(2).  
Specifically, the veteran underwent a new medical examination 
with respect to his claim in November 2002. The veteran and 
his attorney were notified of the results of these 
examinations in March 2003.  However, on May 1, 2003, before 
the Board could consider the results of the November 2002 
examination reports, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that 38 C.F.R. § 
19.9(a)(2) is invalid because in conjunction with 38 C.F.R. § 
20.1304, it allowed the Board to consider additional evidence 
without having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver, which was contrary to 38 
U.S.C. § 7104(a).  The Federal Circuit further held that 38 
C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. § 
5103(b), which provides a claimant one year to submit 
evidence.

As a result, in June 2003, the Board remanded the claim back 
to the RO.  By way of a January 2004 rating decision, the RO 
granted an increased rating to 50 percent effective September 
1997 (the date of the original claim).  The veteran continues 
to seek a higher rating.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...."AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Thus, the veteran's appeal 
of the assigned disability evaluation for his PTSD remains in 
appellate status.  

The Board also notes that the RO issued a rating decision in 
August 2003, which granted service connection for hearing 
loss and tinnitus.  In March 2004, the RO issued a rating 
decision in which it granted entitlement to individual 
unemployability (TDIU) effective February 2000, based on the 
veteran's service-connected PTSD, hearing loss, bilateral 
foot disability, and tinnitus.   


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's PTSD has been manifested by mild to 
moderate symptoms from September 30, 1997 to November 6, 
2002; it was not productive of occupational and social 
impairment, with deficiencies in most areas.   
3.  The veteran's PTSD has been manifested by occupational 
and social impairment, with deficiencies in most areas since 
November 7, 2002; it has not, by itself, been productive of 
total occupational and social impairment since that time.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 50 percent for PTSD, from September 30, 1997 
through November 6, 2002, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  

2.  The criteria for the assignment of a staged rating of 70 
percent rating for PTSD, but no more than 70 percent, from 
November 7, 2002 forward, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the December 1997 and January 2004 rating 
decisions; the April 1998 Statement of the Case; the March 
1999, May 1999, June 1999, and January 2004 Supplemental 
Statements of the Case; the June 2003 Board Remand; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claim for an increased rating for PTSD, and complied with 
VA's notification requirements.  The Statements of the Case 
set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated January 2000, March 2003, August 2003, and 
November 2004 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for an increased rating for PTSD, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in December 1997, before the enactment 
of VCAA.  The RO obviously could not inform the veteran of 
law that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the December 1997 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for PTSD, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by January 2000, March 2003, August 2003, and 
November 2004 letters and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including examinations in April 1998, March 
1999, and November 2002.  The Board finds these examinations 
provide sufficient findings upon which to determine the 
severity of the veteran's disability.  There is no duty to 
provide another examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from June 1951 to March 
1953.  He has been service connected for PTSD and evaluated 
at 50 percent disabling since September 1997.  

After the veteran filed his claim for service connection for 
PTSD in September 1997, he underwent a VA examination in 
November 1997.  He was found to have dysthymia and periodic 
anxiety but the clinician noted that he did not meet the 
criteria for PTSD.  His global assessment of functioning 
(GAF) score was reported to be 75, with a good social life 
and adjustment to retirement.

The veteran's initial diagnosis of PTSD was rendered in 
February 1998 at a VA outpatient mental health clinic.  He 
reported that he had increasing difficulty with depression 
and multiple symptoms of combat-related stress such as 
nightmares, intrusive memories, exaggerated startle response 
and sleep disturbance.  The veteran became involved in 
individual counseling and began being treated through the 
PTSD program at the VA Medical Center.    

He was referred for psychological testing and in April 1998, 
the veteran was found to be suffering from a mild, chronic 
depression and was experiencing mild difficulty with minimal 
residual symptoms of PTSD.  The VA psychologist noted that 
the veteran was likely to have experienced a traumatic event 
in the past and the event continued to be a source of 
relatively mild or transient distress and anxiety.  The 
psychologist noted that the veteran had maintained steady 
employment from the time of separation from service to 
retirement, and continued to work an 8 hour shift as a 
machinist 2-3 days a week.  He used his work as a distraction 
and his symptoms had increased when he reduced his workload.  
He had been married to the same woman for more than 40 years.  
The psychologist noted that the veteran's problems with 
depression and PTSD reflected, in part, his difficulty 
adjusting to retirement and his advancing age.  The diagnoses 
were reported on Axis I as dysthymic disorder, early onset; 
PTSD, combat type, chronic, mild, with minimal residual 
symptoms. The veteran's GAF score was 70.
                                                                                    
In January 1999, the veteran testified at an RO hearing.  He 
claimed to have trouble sleeping due to nightmares of people 
being wounded and killed in Korea.  He would wake up in a 
cold sweat sometimes.  He testified that he was being treated 
by Dr. H.T. in individual therapy about once a month for his 
PTSD symptoms; and that he continued to work 2-3 days a week 
at the machine shop.

A January 1999 treatment note from Dr. H.T. states that the 
veteran is "significantly distressed with the PTSD and is 
unable to hold gainful employment."  

A March 1999 VA examination for PTSD reiterated the veteran's 
history of combat exposure and nightmares 4-5 times a week.  
The veteran reported that his marriage of 46 years was stable 
and he denied marital or family problems.  The mental status 
evaluation showed that the veteran's affect was somewhat 
flattened and tense.  His insight and judgment were good and 
his peer relationships were fair.  His temper was controlled.  
He reported middle sleep disturbance and nightmares about 
recurring combat and battles in Korea.  His memory and 
concentration were adequate.  He was somewhat depressed and 
his moods were variable.  He harbored some survival guilt and 
was angry about the war.  His only hobby was gardening and 
his social life was minimal.  His Axis I diagnosis was 
reported as: PTSD with underlying depression.  The clinician 
noted that there was no coexisting diagnosis such as 
dysthymia or adjustment disorder with depressed mood, etc.  
The clinician determined that he met the criteria for PTSD 
with some mild interpersonal problems and some mild 
underlying depression with guilt and anger.  The veteran's 
GAF score was reported as 65, and his prognosis was noted to 
be good with continued treatment.  The clinician further 
noted that the veteran was moderately incapacitated.  He had 
insight into his problems and was functioning adequately in 
the family, although he was pessimistic at times.

A July 1999 treatment note from Dr. H.T. indicated that the 
veteran's PTSD was severe.  He stated that the veteran has 
had explosive outbursts of anger; that he was constantly 
hypervigilant; and that he had continuous depression with 
feelings of hopelessness.  Dr. H.T. reported that the veteran 
was significantly impaired in social functioning and cannot 
be around crowds in the mall, at family gatherings, or at 
work.  The veteran showed grossly inappropriate behavior of 
jumping at the slightest sounds.  His mood was persistently 
depressed with periods of panic attacks and severe anxiety, 
which makes him unable to function.  He had periods of 
intense anger that have alarmed his wife.  He was suspicious 
all the time and has difficulty adapting to stressful 
situations.  

A February 2000 treatment note from PCT Readjustment 
Specialist J.C. reports that the veteran stopped working 
because of health related problems and family obligations.  
She noted that the veteran attends group therapy for Korean 
War Veterans and that the veteran feels that the group 
sessions have been helpful.  He stated that he has learned 
how to deal with his problems more effectively by listening 
to others in the group.  

The veteran underwent a VA examination in November 2002.  He 
complained of a recent worsening of his symptoms (flashbacks, 
nightmares, hypervigilance, and irritable mood).  He stated 
that he wakes up soaking wet and shouting for help.  He 
becomes teary eyed very easily, feels shaky, feels guilty for 
surviving, and feels sorry for those who did not survive.  He 
reported that he remains married to the same woman for 49 
years and that he has some social involvement with the VFW 
for occasional dinners.  He is able to maintain routine 
responsibilities of self-care and spends most of his time 
with his wife.  He has little in the way of recreational or 
leisure pursuits.  

Upon examination, the veteran was clean-shaven, calm, alert, 
cooperative, and responding to questions in a relevant manner 
showing no impairment of thought process or communication.  
He has no delusions or hallucinations.  He has had no 
suicidal or homicidal ideation.  His personal hygiene was 
adequate and he was oriented to time, place, and person.  His 
memory for recent events was intact and he showed no 
obsessive or ritualistic behavior.  He has not had panic 
attacks, though he admits to some depression associated with 
PTSD.  He suffers from sleep impairment associated with 
nightmares and waking up soaking wet.  

The clinician noted that the veteran continued to meet the 
criteria for PTSD and that there is evidence of a recent 
worsening of the condition.  His dosage of sertraline was 
recently increased in an effort to control most of his 
symptoms.  He assessed the veteran with a GAF score of 50 
indicating serious distress and dysfunction with associated 
depression along with marked impairment in social and 
occupational functioning.    

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9413, 
regarding anxiety disorders (to include PTSD):

A noncompensable rating is warranted when a mental condition 
has been diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  

A 10 percent rating is warranted when the veteran experiences 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

a 50 percent is warranted if the veteran experiences 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent is warranted when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.   

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).   

Analysis

The Board notes that the veteran is currently rated at 50 
percent for service connected PTSD.  The next highest rating 
of 70 percent is warranted only when the veteran experiences 
occupational and social impairment, with deficiencies in most 
area, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

The Board notes that the veteran's April 1998 psychological 
testing and his March 1999 VA examination reveal that the 
veteran has been married for nearly 50 years and has raised 
two children.  There was no evidence to show any trouble in 
his family or peer relationships. Moreover, the clinicians 
assessed GAF scores of 70 and 65.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social 
occupational or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning 
pretty well with some meaningful interpersonal relationships.  
A GAF of 51-60 indicates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 31-40 indicates some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF of 
21-30 indicates behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g. stays in bed all day; 
no job, home, or friends.) American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2001).

The clinicians also noted that the veteran was functioning 
pretty well with meaningful interpersonal relationships.  The 
psychiatric disability picture that has been presented up to 
this point more nearly approximates mild to moderate 
impairment.

The Board acknowledges treatment notes from Dr. H.T. that the 
veteran is "significantly distressed with the PTSD and is 
unable to hold gainful employment" and that his condition is 
"severe".  However, the Board notes that these assertions 
are not supported by diagnostic testing or by the symptoms 
reported by the veteran.  There is no indication that the 
veteran suffers from occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood.  The veteran never 
displayed symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or inability to establish and maintain effective 
relationships.  

It is also pertinent to note that, at the time that Dr. H.T. 
reported that the veteran was "unable to hold gainful 
employment" (January 1999), the veteran was in fact, working 
2-3 days a week.  Moreover, the VA psychologist acknowledged 
that the veteran used his work as a distraction and that his 
symptoms increased when he reduced his workload.  The veteran 
also managed to establish and maintain effective 
relationships with his wife and family, and with those in his 
therapy group.      

Though the veteran reported explosive outbursts of anger and 
continuous depression with feelings of hopelessness, the 
Board finds that, with consideration of all of the relevant 
clinical evidence, to include the absence of pertinent 
symptoms and the GAF scores noted above, the preponderance of 
the evidence is against a finding of occupational and social 
impairment, with deficiencies in most areas, prior to 
November 7, 2002.  

However, at the time the veteran underwent a VA examination 
in November 2002, the clinician noted a worsening of the 
veteran's symptoms (flashbacks, nightmares, hypervigilance, 
and irritable mood).  He stated that he wakes up soaking wet 
and shouting for help.  He remains married to his wife of 49 
years, but he has little in the way of recreational or 
leisure pursuits.  The clinician further noted that the 
worsening of the veteran's symptoms has prompted an increased 
dosage of sertraline.  Finally, he assessed the veteran with 
a GAF score of 50 indicating serious distress and dysfunction 
with associated depression along with marked impairment in 
social and occupational functioning.  

In sum, the Board finds that from September 1997 to November 
2002, the preponderance of the evidence is against a finding 
of PTSD manifested itself by occupational and social 
impairment, with deficiencies in most area, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

As the preponderance of the evidence is against the claim for 
the assignment of an initial rating in excess of 50 percent 
from September 30, 1997 through November 6, 2002, the 
benefit-of-the-doubt doctrine does not apply, and this aspect 
of the claim must be denied.  38 U.S.C.A. § 5107(b); also see 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The Board also finds that the veteran's symptoms showed an 
increase at his November 2002 VA examination, and that the 
disability picture that was presented more nearly 
approximates occupational and social impairment with 
deficiencies in most areas.  The GAF score of 50 indicates 
serious symptoms, and serious impairment in social, 
occupational, or school functioning.  As such, the veteran's 
PTSD meets the criteria for a 70 percent staged rating from 
November 7, 2002.  38 C.F.R. § 4.130, Code 9411.

The next highest rating of 100 percent is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name.  The veteran 
does not have most of these symptoms.  As noted above, the 
Board is cognizant of Mauerhan, supra, wherein the Court held 
that the Board's inquiry is not necessarily strictly limited 
to the specific criteria found in the VA rating schedule.  
The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Id.  Here, in addition to the absence of most of the 
type and degree of the symptoms, or their effects, that would 
justify a 100 percent rating, the veteran's GAF score of 50 
more nearly approximate severe versus total social and 
industrial impairment.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.1994); Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995). 

In further support of the finding of occupational and social 
impairment with deficiencies in most areas but not total 
occupational and social impairment, the Board notes that the 
veteran has been able to maintain a few relationships (with 
his family and therapy group members); that his insight and 
judgment has been shown to be fair; that he is typically 
well-oriented; that he is competent to handle VA benefit 
funds; and that he is able to perform activities of daily 
living.  

As the preponderance of the evidence is against the granting 
of a 100 percent staged from November 7, 2002, the benefit-
of-the-doubt doctrine does not apply to this aspect of the 
veteran's claim, and the assignment of a 100 percent rating 
for PTSD from that date must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
  
The Board parenthetically notes that, while the veteran 
already is in receipt of a total compensation rating based 
upon individual unemployability, and his PTSD is clearly the 
predominant service-connected disability, the 100 percent 
rating is  based on all of his service-connected 
disabilities; in addition to PTSD, service connection is in 
effect for bilateral hearing loss (rated 30 percent), a 
bilateral foot disorder (rated 30 percent for each foot), and 
tinnitus (rated 10 percent).


ORDER

Entitlement to the assignment of an initial rating in excess 
of 50 percent for PTSD, from September 30, 1997 through 
November 6, 2002, is denied.  

Entitlement to a staged rating of 70 percent for PTSD, but no 
greater than 70 percent, effective November 7, 2002, is 
granted, subject to the rules and regulations governing the 
payment of VA monetary benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


